



Exhibit 10.2




THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is
hereby executed by and between Sensata Technologies, Inc., a Delaware
corporation (the “Company”), and Martha Sullivan (“Executive”), to be effective
as of March 1, 2020 (the “Effective Date”).
WHEREAS, the Company and Executive entered into an Employment Agreement on
May 12, 2006, an Amendment to the Employment Agreement on December 31, 2010, a
First Amended and Restated Employment Agreement on March 22, 2011 and a Second
Amended and Restated Employment Agreement on January 1, 2013 (collectively, the
“Prior Agreement”); and
WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement to provide for Executive’s transition to a Senior Advisor of the
Company.
NOW, THEREFORE, in consideration of the mutual covenants contained herein,
continued employment of Executive by the Company and other good and valuable
consideration, the receipt and sufficiency of which are expressly hereby
acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby agrees to
continue Executive’s employment with the Company, upon the terms and conditions
set forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 4 hereof (the “Employment Period”).
2.    Position and Duties.
(a)    During the Employment Period, Executive shall serve as a Senior Advisor
of the Company and shall have the duties, responsibilities, functions and
authority consistent with the role of a Senior Advisor employee, subject to the
power and authority of the Parent’s Board of Directors (the “Board”) or Chief
Executive Officer of the Company, to expand or limit such duties,
responsibilities, functions and authority and to overrule actions of employees
of the Company. During the Employment Period, Executive shall render to Parent
and its Subsidiaries and the Chief Executive Officer of the Company
administrative, financial and other services that are consistent with
Executive’s position as the Board and the Chief Executive Officer of the Company
may from time to time direct.
(b)    Executive shall report to the Chief Executive Officer of the Company and
Executive shall devote her business time and attention to the business and
affairs of Parent and its Subsidiaries. Unless otherwise agreed by Executive,
Executive’s place of work shall be in the greater Attleboro, Massachusetts
metropolitan area, except for travel reasonably required for Company business.
(c)    For purposes of this Agreement, “Subsidiaries” shall mean any corporation
or other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by Parent, directly or through one
or more Subsidiaries.


- 1 -    
 

--------------------------------------------------------------------------------




(d)    For purposes of this Agreement, “Affiliate” shall mean with respect to
Parent and its Subsidiaries, any other Person controlling, controlled by or
under common control with Parent or any of its Subsidiaries and, in the case of
a Person that is a partnership, any partner of the Person.
(e)    For purposes of this Agreement, “Parent” shall mean Sensata Technologies
Holding plc, a public limited company formed under the laws of England and
Wales.
(f)    For purposes of this Agreement, “Person” shall mean an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.
3.    Compensation and Benefits.
(a)    Executive’s base salary for the Employment Period shall be equal to
$472,500 (the “Base Salary”), which Base Salary shall be payable by the Company
in regular installments in accordance with the Company’s general payroll
practices (in effect from time to time). In addition, during the Employment
Period, Executive shall be entitled to participate in all of the Company’s
employee benefit programs for which senior executive employees of Parent and its
Subsidiaries are generally eligible (assuming Executive and/or her family meet
the eligibility requirements of those benefit programs).
(b)    During the Employment Period, the Company shall reimburse Executive for
all reasonable business expenses incurred by her in the course of performing her
duties and responsibilities under this Agreement, which business expenses are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.
(c)    In addition to the Base Salary, Executive shall be eligible to earn an
annual bonus for the 2019 calendar year (“Annual Bonus”) in an amount, and with
such other terms, as determined by the Board or the Compensation Committee of
the Board equal to a certain percentage of the Base Salary then in effect, and
based upon Executive’s individual performance and/or the achievement by Parent
and its Subsidiaries of financial and other objectives, in each case as
established by the Board or the Compensation Committee of the Board. Executive
will become entitled to receive the Annual Bonus, if any, only if Executive
continues to be employed by Parent or any of its Subsidiaries through April 1,
2020 and such Annual Bonus, if any, will be paid to Executive by the Company on
or before April 15, 2020. There is no guaranteed Annual Bonus under this
Agreement, and Executive’s Annual Bonus could be as low as zero or as high as
the maximum Annual Bonus opportunity established for the Company’s 2019 fiscal
year. For the avoidance of doubt, Executive will not be entitled to any Annual
Bonus for the 2020 calendar year.
(d)    Executive is entitled to a Restricted Stock Unit award (the “RSU”) under
the 2010 Equity Incentive Plan with a grant-date fair market value of
approximately $150,000. The RSU will vest in full on April 1, 2021 provided
Executive remains employed by the Company through


- 2 -    
 

--------------------------------------------------------------------------------




such date and will be subject to the terms of the 2010 Equity Incentive Plan and
an RSU award agreement.
4.    Term.
(a)    The Employment Period shall end on April 2, 2021; provided, that the
Employment Period shall terminate immediately upon Executive’s resignation (with
or without Good Reason, as defined below), death or Disability (as defined
below) or upon the Company’s termination of Executive’s employment (whether with
Cause (as defined below) or without Cause).
(b)    If the Employment Period is terminated prior to April 2, 2021 (1) by the
Company without Cause (other than as a result of Executive’s Disability) or (2)
upon Executive’s resignation with Good Reason, Executive shall be entitled to:
(i) her Base Salary through the date of termination; (ii) any Annual Bonus
amounts to which Executive is entitled for the year that ended on or prior to
the date of termination in accordance with the terms set forth in Section 3(c)
(including the requirement that Executive remain employed by the Parent or its
Subsidiaries through April 1, 2020); (iii) continued payment of her Base Salary
through April 2, 2021 in accordance with the Company’s normal payroll practices;
(iv) accelerated full vesting and lapse of all risks of forfeiture of all of
Executive’s outstanding awards under the Management Equity Plans; and (v)
running concurrently with (and counting toward) her COBRA period, continued
participation through April 2, 2021 in all health and dental benefit plans in
which Executive was entitled to participate immediately prior to the termination
of Executive’s employment (or the Company shall arrange to make available to
Executive benefits substantially similar to those which Executive would
otherwise have been entitled to receive over such period if Executive’s
employment had not been terminated) on the same terms and conditions (including
the amount of employee contributions toward premium payments but not
guaranteeing any particular tax result to Executive of such continued benefits)
under which Executive was entitled to participate immediately prior to her
termination. The amounts and benefits described in clauses (iii), (iv) and (v)
of this Section 4(b) will be paid if and only if Executive has executed and
delivered to the Company a general release and such release has become effective
and no longer subject to revocation not later than 60 days following the date of
termination (the “General Release”) and only if Executive does not breach the
provisions of Sections 5, 6 and 7 hereof. No amounts payable pursuant to clause
(iii) of this Section 4(b) shall be paid until the first scheduled payment date
following the date the General Release is executed and no longer subject to
revocation, with the first such payment being in an amount equal to the total
amount to which Executive would otherwise have been entitled during the period
following the date of termination through such payment date if such deferral had
not been required. The amounts and benefits described in clauses (i) and (ii) of
this Section 4(b) shall be paid to Executive in a lump sum in cash within thirty
(30) days of the applicable date of termination.
(c)    If the Employment Period is terminated (1) by the Company with Cause, (2)
due to Executive’s death or Disability, (3) by Executive’s resignation without
Good Reason, or (4) on April 2, 2021 for any reason, Executive shall be entitled
to receive (i) her Base Salary through the date of termination and (ii) any
Annual Bonus amounts to which Executive is entitled determined by reference to
years that ended on or prior to the date of termination in accordance with the
terms set forth in Section 3(c) (including the requirement that Executive remain
employed by the Parent


- 3 -    
 

--------------------------------------------------------------------------------




or its Subsidiaries through April 1 of the fiscal year following the fiscal year
to which such Annual Bonus relates). The amounts and benefits described in
clauses (i) and (ii) of this Section 4(c) shall be paid to Executive or, in the
event of death, Executive’s estate or beneficiaries, in a lump sum in cash
within thirty (30) days of the applicable date of termination.
(d)    Except as otherwise expressly provided herein, Executive shall not be
entitled to any other salary, bonuses, employee benefits or compensation from
the Company or its Subsidiaries after the termination of the Employment Period
and all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination of the Employment Period (other than vested retirement benefits
accrued on or prior to the termination of the Employment Period in accordance
with the terms of the applicable retirement plan or other amounts owing
hereunder as of the date of such termination that have not yet been paid) shall
cease upon such termination, other than those expressly required under
applicable law (such as COBRA).
(e)    Executive is under no obligation to mitigate damages or the amount of any
payment provided for hereunder by seeking other employment or otherwise, and the
Company shall have no right of offset for any amounts received by Executive from
other employment; provided that, notwithstanding anything to the contrary
herein, Executive’s coverage under the Company’s health and dental benefit plans
will terminate when Executive becomes eligible under any employee benefit plan
made available by another employer covering health and dental benefits.
Executive shall notify the Company within thirty (30) days after becoming
eligible for any such benefits.
(f)    Subject to applicable law, the Company may offset any amounts Executive
owes Parent and its Subsidiaries against any amounts Parent and its Subsidiaries
owe Executive hereunder.
(g)    For purposes of this Agreement, “Cause” shall mean, with respect to
Executive, one or more of the following: (i) the indictment for a felony or
other crime involving moral turpitude or the commission of any other act or any
omission to act involving fraud with respect to Parent or any of its
Subsidiaries or any of their customers or suppliers; (ii) any act or any
omission to act involving dishonesty or disloyalty which causes, or in the good
faith judgment of the Board would be reasonably likely to cause, material harm
(including reputational harm) to Parent or any of its Subsidiaries or any of
their customers or suppliers; (iii) any (A) repeated abuse of alcohol or (B)
abuse of controlled substances, in either case, that adversely affects
Executive’s work performance (and, in the case of clause (A), continues to occur
at any time more than 30 days after Executive has been given written notice
thereof) or brings Parent or its Subsidiaries into public disgrace or disrepute;
(iv) the failure by Executive to substantially perform duties as reasonably
directed by the Chief Executive Officer of the Company, which non-performance
remains uncured for 10 days after written notice thereof is given to Executive;
(v) willful misconduct with respect to Parent or any of its Subsidiaries, which
misconducts causes, or in the good faith judgment of the Board would be
reasonably likely to cause, material harm (including reputational harm) to
Parent or any of its Subsidiaries; (vi) the failure of Executive to cooperate in
any audit or investigation of the business or financial practices of the Parent
or any of its Subsidiaries; or (vii) any breach by Executive of Section 5, 6 or
7 of this Agreement or any other material breach of this Agreement or the
Management Equity Plans (as defined below).


- 4 -    
 

--------------------------------------------------------------------------------




(h)    Executive will be “Disabled” only if, as a result of her incapacity due
to physical or mental illness, Executive is considered disabled under the
Company’s long-term disability insurance plans.
(i)    For purposes of this Agreement, “Good Reason” shall mean if Executive
resigns from employment with the Company and, if applicable, its Subsidiaries
prior to the end of the Employment Period as a result of one or more of the
following reasons: (i) any reduction in Executive’s Base Salary or Annual Bonus
opportunity, without Executive’s prior consent, in either case other than any
reduction which (A) is generally applicable to senior leadership team executives
of the Company and (B) does not exceed 15% of Executive’s Base Salary and Annual
Bonus opportunity in the aggregate; (ii) any material breach by Parent or any of
its Subsidiaries of any agreement between such Persons and Executive; or (iii) a
change in Executive’s principal office without Executive’s prior consent to a
location that is more than 50 miles from Executive’s principal office on the
date hereof; provided that, in order for Executive’s resignation with Good
Reason to be effective hereunder, Executive must provide written notice to the
Company of the event constituting Good Reason within thirty (30) days of the
initial occurrence of such event, the Company shall have thirty (30) days after
delivery of such written notice to cure such event to Executive’s reasonable
satisfaction, and Executive’s resignation with Good Reason must be effective
within thirty (30) days following the end of the Company’s cure period.
(j)    For purposes of this Agreement, “Management Equity Plans” shall mean the
2006 Management Securities Purchase Plan of Sensata Investment Company S.C.A.,
the 2006 Management Option Plan of Parent, and the 2010 Equity Incentive Plan of
Parent, including any amendments thereto, together with any other incentive
equity plan of Parent or any of its Subsidiaries under which Executive may have
in the past received, or may in the future receive any equity or equity based
award, along with any Award Agreements (as defined therein) and any attachments
thereto, as amended from time to time.
5.    Confidential Information.
(a)    Executive acknowledges that the continued success of Parent and its
Subsidiaries and Affiliates, depends upon the use and protection of a large body
of confidential and proprietary information. All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information”. Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to Parent’s or its Subsidiaries’ or
Affiliates’ current or potential business and (ii) is not generally or publicly
known. Confidential Information includes, without specific limitation, the
information, observations and data obtained by Executive during the course of
her performance with Parent and its Subsidiaries or Affiliates (including the
Company) concerning the business and affairs of Parent and its Subsidiaries and
Affiliates, information concerning acquisition opportunities in or reasonably
related to the Parent’s or its Subsidiaries’ or Affiliates’ business or industry
of which Executive has become or becomes aware during her employment, the
persons or entities that are current, former or prospective suppliers or
customers of any one or more of them during Executive’s course of performance,
as well as development, transition and transformation plans, methodologies and


- 5 -    
 

--------------------------------------------------------------------------------




methods of doing business, strategic, marketing and expansion plans, including
plans regarding planned and potential sales, financial and business plans,
employee lists and telephone numbers, locations of sales representatives, new
and existing programs and services, prices and terms, customer service,
integration processes, requirements and costs of providing service, support and
equipment. Therefore, Executive agrees that during her employment and thereafter
she shall not disclose to any unauthorized person or use for her own account any
of such Confidential Information without the Board’s prior written consent,
unless and to the extent that any Confidential Information (i) becomes generally
known to and available for use by the public other than as a result of
Executive’s acts or omissions to act or (ii) is required to be disclosed
pursuant to any applicable law or court order. Executive agrees to deliver to
the Company at the end of the Employment Period, or at any other time the
Company may request in writing, all memoranda, notes, plans, records, reports
and other documents (and copies thereof) relating to the business of Parent or
its Subsidiaries or Affiliates (including, without limitation, all Confidential
Information) that she may then possess or have under her control.
(b)    During the Employment Period, Executive shall not use or disclose any
confidential information or trade secrets, if any, of any former employers or
any other person to whom Executive has an obligation of confidentiality, and
shall not bring onto the premises of Parent or its Subsidiaries or Affiliates
any unpublished documents or any property belonging to any former employer or
any other Person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or Person. Executive shall use in
the performance of her duties only information that is (i) generally known and
used by persons with training and experience comparable to Executive’s and that
is (x) common knowledge in the industry or (y) is otherwise legally in the
public domain, (ii) otherwise provided or developed by Parent or its
Subsidiaries or Affiliates or (iii) in the case of materials, property or
information belonging to any former employer or other Person to whom Executive
has an obligation of confidentiality, approved for such use in writing by such
former employer or Person. If at any time during the Employment Period,
Executive believes she is being asked to engage in work that will, or will be
likely to, jeopardize any confidentiality or other obligations Executive may
have to former employers, Executive shall immediately advise the Board so that
Executive’s duties can be modified appropriately.
(c)    Executive represents and warrants to the Parent and its Subsidiaries that
Executive took nothing with her which belonged to any former employer when
Executive left her position(s) with such employer(s) and that Executive has
nothing that contains any information which belongs to any former employer. If
at any time Executive discovers that this representation is incorrect, Executive
shall promptly return any such materials to Executive’s former employer(s).
Parent and its Subsidiaries do not want any such materials, and Executive shall
not be permitted to use or refer to any such materials in the performance of
Executive’s duties hereunder.
(d)    Executive understands that Parent and its Subsidiaries and Affiliates
will receive from third parties confidential or proprietary information (“Third
Party Information”) subject to a duty on Parent’s and its Subsidiaries’ and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 5(a)
above, Executive will


- 6 -    
 

--------------------------------------------------------------------------------




hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than personnel of Parent or its Subsidiaries and Affiliates who
need to know such information in connection with their work for Parent or such
Subsidiaries and Affiliates) or use, except in connection with her work for
Parent or its Subsidiaries and Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing.
(e)    Under the federal Defend Trade Secrets Act of 2016, Executive shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (1) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made to Executive’s attorney in relation
to a lawsuit for retaliation against the Company for reporting a suspected
violation of law; or (3) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Further, nothing
in this Agreement or the exhibit hereto prevents Executive from providing,
without prior notice to the Company or its Affiliates, information to
governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations.
6.    Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to Parent’s or any of its Subsidiaries’
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by Executive
(whether alone or jointly with others) while employed by the Company and its
Subsidiaries, whether before or after the date of this Agreement (“Work
Product”), belong to Parent, the Company or such Subsidiary. Executive shall
promptly disclose such Work Product to the Board and, at the Company’s expense,
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).
7.    Non-Compete; Non-Solicitation.
(a)    In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of her employment with
the Company and its Subsidiaries she has and shall become familiar with Parent’s
and its Subsidiaries’ and Affiliates’ corporate strategy, pricing and other
market information, know-how, trade secrets and valuable customer, supplier and
employee relationships, and with other Confidential Information concerning
Parent and its Subsidiaries and Affiliates, and that her services have been and
shall be of special, unique and extraordinary value to Parent and its
Subsidiaries and Affiliates. Accordingly, in consideration for receiving the
potential severance benefits set forth in Section 4(b) above, Executive agrees
that, during the Employment Period and for one (1) year thereafter (the
“Noncompete Period”), if the termination of Executive’s employment is voluntary
or for “Cause” (as defined above), she shall not directly or indirectly own any
interest in, manage, control, participate in,


- 7 -    
 

--------------------------------------------------------------------------------




consult with, render services for, or in any manner engage in any Competing
Business that conducts operations or sales in such U.S. states, or such
countries outside the United States, as Parent and its Subsidiaries conduct
sales or operations as of the date of termination of the Employment Period.
Nothing herein shall prohibit Executive from being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation which is publicly
traded, so long as Executive has no active participation in the business of such
corporation. For purpose of this Agreement, “Competing Business” shall mean any
business engaged (whether directly or indirectly) in the design, manufacture,
marketing, or sale of electromechanical or electronic sensors or controls.
Executive acknowledges and agrees that Executive has received sufficient
mutually agreed-upon consideration for agreeing to be bound by the obligations
in this Section, specifically the potential to receive severance set forth in
Section 4(b) above. The restrictions in this Section do not become effective
until the 11th business day after this Agreement is executed by Executive.
(b)    During the Noncompete Period, Executive shall not directly or indirectly
through another person or entity (i) induce or attempt to induce any employee of
Parent or any Subsidiary to leave the employ of Parent or such Subsidiary, or in
any way interfere with the relationship between Parent or any Subsidiary and any
employee thereof, (ii) knowingly hire any person who was an employee of Parent
or any Subsidiary at any time during the twelve (12) months prior to the
termination of Executive’s employment or (iii) induce or encourage any customer,
supplier, licensee, licensor or other business relation of Parent or any
Subsidiary to cease doing business with Parent or such Subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee,
licensor or business relation and Parent or any Subsidiary (including, without
limitation, making any negative or disparaging statements or communications
regarding Parent or its Subsidiaries); provided that, in each case, this Section
7(b) shall only apply if Executive shall have done business with, or had direct
or indirect supervisory or other responsibility for, the employee, customer,
supplier, licensee, licensor, or business relation to which the applicable
clause of this Section 7(b) applies.
(c)    If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 7 are reasonable and that she has reviewed the provisions of this
Agreement with her legal counsel.
(d)    Executive acknowledges that any breach or threatened breach of the
provisions of this Section 7 would cause Parent and its Subsidiaries irreparable
harm. Accordingly, in addition to other rights and remedies existing in its
favor, the Company shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). Further, in the event of an alleged breach or violation
by Executive of this Section 7, the Noncompete Period shall be tolled until such
breach or violation has been duly cured.


- 8 -    
 

--------------------------------------------------------------------------------




8.    Executive’s Representations. Executive hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which she is bound, (b) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that she has consulted
with independent legal counsel regarding her rights and obligations under this
Agreement and that she fully understands the terms and conditions contained
herein.
9.    Recoupment Policy. Notwithstanding anything in this Agreement to the
contrary, Executive acknowledges and agrees that this Agreement and any
compensation described herein are subject to the terms and conditions of the
Company's recoupment policy (if any) as may be in effect from time to time,
including specifically to implement Section 10D of the Securities Exchange Act
of 1934, as amended, and any applicable rules or regulations promulgated
thereunder (including applicable rules and regulations of any national
securities exchange on which the shares of the Company’s common stock may be
traded) (the “Claw-back Policy”), and that applicable sections of this Agreement
and any related documents shall be deemed superseded by and subject to the terms
and conditions of the Claw-back Policy from and after the effective date
thereof.
10.    Survival. Sections 4 through 24 (other than Section 22) shall survive and
continue in full force in accordance with their terms notwithstanding the
termination of the Employment Period.
11.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:

At Executive’s latest address on file with the Company
c/o Sensata Technologies
529 Pleasant Street
Attleboro, MA 02703
Notices to the Company:

Sensata Technologies, Inc.
529 Pleasant Street
Attleboro, MA 02703
Attention: General Counsel
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.


- 9 -    
 

--------------------------------------------------------------------------------




12.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
13.    Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
14.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
15.    Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.
16.    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Company and any successor to the Company, including, without
limitation, any Persons acquiring directly or indirectly all or substantially
all of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement), but will not
otherwise be assignable, transferable or delegable by the Company other than to
Parent or any of its Subsidiaries. This Agreement will inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees, but otherwise will
not otherwise be assignable, transferable or delegable by Executive. This
Agreement is personal in nature and neither of the parties hereto shall, without
the consent of the other, assign, transfer or delegate this Agreement or any
rights or obligations hereunder except as otherwise expressly provided in this
Section 16.
17.    Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibit
hereto shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.
18.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board or the Compensation Committee of the Board, as appropriate) and Executive,
and no course of conduct or course of dealing or failure or delay by any party
hereto in enforcing or exercising any of the


- 10 -    
 

--------------------------------------------------------------------------------




provisions of this Agreement (including, without limitation, the Company’s right
to terminate the Employment Period with Cause or, except as otherwise stated
herein, Executive’s right to terminate the Employment Agreement with Good
Reason) shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.
19.    Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.
20.    Tax Matters; Code Section 409A.
(a)    The Company and its respective Subsidiaries shall be entitled to deduct
or withhold from any amounts owing from the Company or any of its Subsidiaries
to Executive any federal, state, local or foreign withholding taxes, excise tax,
or employment taxes (“Taxes”) imposed with respect to Executive’s compensation
or other payments from the Company or any of its Subsidiaries or Executive’s
ownership interest in Parent (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together (if such failure to withhold was at the written
direction of Executive) with any interest, penalties and related expenses
thereto. The Company does not guarantee any particular tax result to Executive
with respect to any payments or benefits provided hereunder.
(b)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”) and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith. In no event
whatsoever shall the Company, or Parent or any of their Subsidiaries be liable
for any additional tax, interest or penalty that may be imposed on Executive by
Code Section 409A or damages for failing to comply with Code Section 409A.
(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall not be made or
provided until the date which is the earlier of (1) the first business day
following the expiration of the six-month period measured from the date of such
“separation from service” of Executive, and (2) the date of


- 11 -    
 

--------------------------------------------------------------------------------




Executive’s death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 19(c) (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.
(d)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (1) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive; (2) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (3) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(e)    For purposes of Code Section 409A, Executive’s right to receive any
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.
(f)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.
21.    Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
22.    Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive, or of which Executive becomes aware, at any time
during the Employment Period, which opportunities relate to the business of
designing, manufacturing, marketing, or selling electromechanical or electronic
sensors or controls (“Corporate Opportunities”). During the Employment Period,
unless approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive’s own behalf.
23.    Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall reasonably cooperate with Parent and its Subsidiaries in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Parent or any Subsidiary (including, without limitation,
Executive being available to Parent and its Subsidiaries upon reasonable notice
for interviews and factual investigations, appearing at Parent’s or any
Subsidiary’s request to give truthful and accurate testimony without requiring
service of a subpoena or other


- 12 -    
 

--------------------------------------------------------------------------------




legal process, volunteering to Parent and its Subsidiaries all pertinent
information and turning over to Parent and its Subsidiaries all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event Parent or any Subsidiary requires
Executive’s cooperation in accordance with this Section, Parent shall pay
Executive a per diem reasonably determined by the Board or Compensation
Committee of the Board and reimburse Executive for reasonable expenses incurred
in connection therewith (including lodging and meals, upon submission of
receipts).
24.    Nondisparagement. Executive agrees not to, except as may be required by
law, directly or indirectly, publicly or privately, make, publish or solicit, or
encourage others to make, publish or solicit, any disparaging statements,
comments, announcements, or remarks concerning Parent or its Affiliates, or any
of their respective past and present directors, officers or employees. Parent
and its Affiliates agree not to, except as may be required by law, directly or
indirectly, publicly or privately, make, publish or solicit, or encourage others
to make, publish or solicit, any disparaging statements, comments, announcements
or remarks concerning Executive or her employment with the Company or any of its
Subsidiaries.
25.    Acknowledgement. Executive acknowledges that she had the opportunity to
consult with counsel regarding this Agreement.


- 13 -    
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
SENSATA TECHNOLOGIES, INC.


By:    /s/ Paul S. Vasington
Name:    Paul S. Vasington
Title:    EVP, Chief Financial Officer
EXECUTIVE


By:    /s/ Martha Sullivan
    Martha Sullivan




- 14 -    
 